1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DONALD M. LUSNAK, on behalf           Case No. CV 14-1855-GW(AFMx)
     of himself and all others similarly
12   situated,
13                                         STIPULATED PROTECTIVE
                    Plaintiff,             ORDER
14   v.
15   BANK OF AMERICA, N.A.; and
     DOES 1 through 10, inclusive,
16
                    Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                           CASE NO. 2:14-CV-01855-GW (AJW)
1    1.    PURPOSES AND LIMITATIONS
2          Disclosure and discovery activity in this action are likely to involve
3    production of confidential, proprietary, or private information for which special
4    protection from public disclosure and from use for any purpose other than
5    prosecuting this litigation may be warranted. Accordingly, the parties hereby
6    stipulate to and petition the court to enter the following Stipulated Protective Order.
7    The parties acknowledge that this Order does not confer blanket protections on all
8    disclosures or responses to discovery and that the protection it affords from public
9    disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles.
11   2.    DEFINITIONS
12         2.1    Challenging Party: a Party or Non-Party that challenges the
13   designation of information or items under this Order.
14         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c).
17         2.3    Counsel (without qualifier): Outside Counsel of Record and House
18   Counsel (as well as their support staff).
19         2.4    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22         2.5    Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which they are generated, stored, or maintained
24   (including, among other things, testimony, transcripts, and tangible things), that are
25   produced or generated in depositions, disclosures or responses to discovery in this
26   matter.
27
28
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                 -1-               CASE NO. 2:14-CV-01855-GW (AJW)
1          2.6    Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
3    an expert witness or as a consultant in this action.
4          2.7    House Counsel: attorneys who are employees of a party to this action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7          2.8    Non-Party: any natural person, partnership, corporation, association,
8    or other legal entity not named as a Party to this action.
9          2.9    Outside Counsel of Record: attorneys who are not employees of a
10   party to this action but are retained to represent or advise a party to this action and
11   have appeared in this action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party.
13         2.10 Party: any party to this action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this action.
18         2.12 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.13 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.14 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also: (1) any information copied or
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -2-                    CASE NO. 2:14-CV-01855-GW (AJW)
1    extracted from Protected Material; (2) all copies, excerpts, summaries, or
2    compilations of Protected Material; and (3) any testimony, conversations, or
3    presentations by Parties or their Counsel that might reveal Protected Material.
4    However, the protections conferred by this Stipulation and Order do not cover the
5    following information: (a) any information that is in the public domain at the time
6    of disclosure to a Receiving Party or becomes part of the public domain after its
7    disclosure to a Receiving Party as a result of publication not involving a violation
8    of this Order, including becoming part of the public record through trial or
9    otherwise; and (b) any information known to the Receiving Party prior to the
10   disclosure or obtained by the Receiving Party after the disclosure from a source
11   who obtained the information lawfully and under no obligation of confidentiality to
12   the Designating Party. Any use of Protected Material at trial shall be governed by a
13   separate agreement or order.
14   4.    DURATION
15         Even after final disposition of this litigation, the confidentiality obligations
16   imposed by this Order shall remain in effect until a Designating Party agrees
17   otherwise in writing or a court order otherwise directs. Final disposition shall be
18   deemed to be the later of: (1) dismissal of all claims and defenses in this action,
19   with or without prejudice; and (2) final judgment herein after the completion and
20   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
21   including the time limits for filing any motions or applications for extension of time
22   pursuant to applicable law.
23   5.    DESIGNATING PROTECTED MATERIAL
24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under
26   this Order must take care to limit any such designation to specific material that
27   qualifies under the appropriate standards. The Designating Party must designate for
28   protection only those parts of material, documents, items, or oral or written
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -3-                  CASE NO. 2:14-CV-01855-GW (AJW)
1    communications that qualify – so that other portions of the material, documents,
2    items, or communications for which protection is not warranted are not swept
3    unjustifiably within the ambit of this Order.
4          If it comes to a Designating Party’s attention that information or items that it
5    designated for protection do not qualify for protection, that Designating Party must
6    promptly notify all other Parties that it is withdrawing the mistaken designation.
7          5.2    Manner and Timing of Designations. Except as otherwise provided in
8    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12         Designation in conformity with this Order requires:
13                (a)    for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
16   page that contains protected material.
17         A Party or Non-Party that makes original documents or materials available
18   for inspection need not designate them for protection until after the inspecting Party
19   has indicated which material it would like copied and produced. During the
20   inspection and before the designation, all of the material made available for
21   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
22   identified the documents it wants copied and produced, the Producing Party must
23   determine which documents, or portions thereof, qualify for protection under this
24   Order. Then, before producing the specified documents, the Producing Party must
25   affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
26                (b)    for testimony given in deposition or in other pretrial or trial
27   proceedings, that the Designating Party identify on the record, before the close of
28   the deposition, hearing, or other proceeding, whether any or all of the deposition
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -4-                  CASE NO. 2:14-CV-01855-GW (AJW)
1    transcript is being designated confidential. If the deposition transcript is to be
2    designated confidential, the Designating Party must identify all claimed protected
3    testimony within 30 days after receipt of the deposition transcript.
4                 (c)    for information produced in some form other than documentary
5    and for any other tangible items, that the Producing Party affix in a prominent place
6    on the exterior of the container or containers in which the information or item is
7    stored the legend “CONFIDENTIAL.” If only a portion or portions of the
8    information or item warrant protection, the Producing Party, to the extent
9    practicable, shall identify the protected portion(s).
10         5.3    Inadvertent Failures to Designate. An inadvertent failure to designate
11   qualified information or items does not, standing alone, waive the Designating
12   Party’s right to secure protection under this Order for such material. Upon
13   correction of a designation, the Receiving Party must make reasonable efforts to
14   assure that the material is treated in accordance with the provisions of this Order.
15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time. Unless a prompt challenge to a
18   Designating Party’s confidentiality designation is necessary to avoid delay of the
19   litigation, a Party is not required to promptly mount a challenge to the original
20   designation, and does not waive its right to challenge a confidentiality designation
21   by electing not to mount a challenge promptly after the original designation is
22   disclosed.
23         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process by providing written notice of each designation it is challenging
25   and generally describing the basis for each challenge. The challenge must be made
26   in good faith. To avoid ambiguity as to whether a challenge has been made, the
27   written notice must recite that the challenge to confidentiality is being made in
28   accordance with this specific paragraph of the Protective Order. The parties shall
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -5-                     CASE NO. 2:14-CV-01855-GW (AJW)
1    attempt to resolve each challenge in good faith and must begin the process by
2    conferring directly (in voice to voice dialogue; other forms of communication are
3    not sufficient) within 14 days of the date of service of notice. In conferring, the
4    Designating Party must explain the basis for its belief that the confidentiality
5    designation was proper. A Challenging Party may then proceed to the next stage of
6    the challenge process if it has engaged in this meet and confer process first or
7    establishes that the Designating Party is unwilling to participate in the meet and
8    confer process in a timely manner.
9          6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
10   court intervention, the Designating Party shall file and serve a motion to retain
11   confidentiality within 21 days of the initial notice of challenge or within 14 days of
12   the parties agreeing that the meet and confer process will not resolve their dispute,
13   whichever is later. Each such motion must be accompanied by a competent
14   declaration affirming that the movant has complied with the meet and confer
15   requirements imposed in the preceding paragraph. Failure by the Designating Party
16   to make such a motion including the required declaration within 21 days (or 14
17   days, if applicable) shall automatically waive the confidentiality designation for
18   each challenged designation. In addition, the Challenging Party may file a motion
19   challenging a confidentiality designation at any time if there is good cause for doing
20   so, including a challenge to the designation of a deposition transcript or any
21   portions thereof. Any motion brought pursuant to this provision must be
22   accompanied by a competent declaration affirming that the movant has complied
23   with the meet and confer requirements imposed by the preceding paragraph.
24         The burden of persuasion in any such challenge proceeding shall be on the
25   Designating Party. Unless the Designating Party has waived the confidentiality
26   designation by failing to file a motion to retain confidentiality as described above,
27   all parties shall continue to afford the material in question the level of protection to
28
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -6-                   CASE NO. 2:14-CV-01855-GW (AJW)
1    which it is entitled under the Producing Party’s designation until the court rules on
2    the challenge.
3    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
4           7.1    Basic Principles. A Receiving Party may use Protected Material that is
5    disclosed or produced by another Party or by a Non-Party in connection with this
6    case only for prosecuting, defending, or attempting to settle this litigation. Such
7    Protected Material may be disclosed only to the categories of persons and under the
8    conditions described in this Order. When the litigation has been terminated, a
9    Receiving Party must comply with the provisions of section 13 below (FINAL
10   DISPOSITION).
11          Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or item designated
17   “CONFIDENTIAL” only to:
18                 (a)   the Receiving Party’s Outside Counsel of Record in this action,
19   as well as employees of said Outside Counsel of Record to whom it is reasonably
20   necessary to disclose the information for this litigation;
21                 (b)   the officers, directors, and employees (including House
22   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
23   litigation;
24                 (c)   Experts (as defined in this Order) of the Receiving Party to
25   whom disclosure is reasonably necessary for this litigation and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                 (d)   the court and its personnel;
28
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -7-                  CASE NO. 2:14-CV-01855-GW (AJW)
1                 (e)    court reporters and their staff, professional jury or trial
2    consultants, mock jurors, and Professional Vendors to whom disclosure is
3    reasonably necessary for this litigation and who have signed the “Acknowledgment
4    and Agreement to Be Bound” (Exhibit A);
5                 (f)    during their depositions, witnesses in the action to whom
6    disclosure is reasonably necessary and who have signed the “Acknowledgment and
7    Agreement to Be Bound” (Exhibit A) (witnesses who are employees of the
8    Designating Party shall not be required to sign Exhibit A), unless otherwise agreed
9    by the Designating Party or ordered by the court. Pages of transcribed deposition
10   testimony or exhibits to depositions that reveal Protected Material must be
11   separately bound by the court reporter and may not be disclosed to anyone except
12   as permitted under this Stipulated Protective Order.
13                (g)    the author or recipient of a document containing the information
14   or a custodian or other person who otherwise possessed or knew the information.
15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16   IN OTHER LITIGATION
17         If a Party is served with a subpoena or a court order issued in other litigation
18   that compels disclosure of any information or items designated in this action as
19   “CONFIDENTIAL,” that Party must:
20                (a)    notify in writing the Designating Party within three business
21   days after receiving, through service or otherwise, a copy of the subpoena or court
22   order. Such notification shall include a copy of the subpoena or court order;
23                (b)    notify in writing the party who caused the subpoena or order to
24   issue in the other litigation that some or all of the material covered by the subpoena
25   or order is subject to this Protective Order within three business days after
26   receiving, through service or otherwise, a copy of the subpoena or court order. Such
27   notification shall include a copy of this Stipulated Protective Order; and
28
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -8-                   CASE NO. 2:14-CV-01855-GW (AJW)
1                 (c)    cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected.
3          If the Designating Party timely seeks a protective order, the Party served with
4    the subpoena or court order shall not produce any information designated in this
5    action as “CONFIDENTIAL” before a determination by the court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    permission. The Designating Party shall bear the burden and expense of seeking
8    protection in that court of its confidential material – and nothing in these provisions
9    should be construed as authorizing or encouraging a Receiving Party in this action
10   to disobey a lawful directive from another court.
11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12   PRODUCED IN THIS LITIGATION
13                (a)    The terms of this Order are applicable to information produced
14   by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
15   information produced by Non-Parties in connection with this litigation is protected
16   by the remedies and relief provided by this Order. Nothing in these provisions
17   should be construed as prohibiting a Non-Party from seeking additional protections.
18                (b)    In the event that a Party is required, by a valid discovery
19   request, to produce a Non-Party’s confidential information in its possession, and the
20   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                             (1)    promptly notify in writing the Requesting Party and
23   the Non-Party that some or all of the information requested is subject to a
24   confidentiality agreement with a Non-Party;
25                             (2)    promptly provide the Non-Party with a copy of the
26   Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
27   reasonably specific description of the information requested; and
28
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              -9-                  CASE NO. 2:14-CV-01855-GW (AJW)
1                              (3)    make the information requested available for
2    inspection by the Non-Party.
3                 (c)    If the Non-Party fails to object or seek a protective order from
4    this court within 14 days of receiving the notice and accompanying information, the
5    Receiving Party may produce the Non-Party’s confidential information responsive
6    to the discovery request. If the Non-Party timely seeks a protective order, the
7    Receiving Party shall not produce any information in its possession or control that
8    is subject to the confidentiality agreement with the Non-Party before a
9    determination by the court. Absent a court order to the contrary, the Non-Party
10   shall bear the burden and expense of seeking protection in this court of its Protected
11   Material.
12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best
17   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
18   person or persons to whom unauthorized disclosures were made of all the terms of
19   this Order, and (d) request such person or persons to execute the “Acknowledgment
20   and Agreement to Be Bound” that is attached hereto as Exhibit A.
21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22   PROTECTED MATERIAL
23         11.1 Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree
24   that inspection or production of documents (including physical objects) shall not,
25   standing alone, constitute waiver of the attorney-client privilege or work product
26   immunity or any other applicable privilege immunity from discovery, if both: (a)
27   within ten calendar days after the Producing Party becomes aware of any
28   inadvertent or unintentional disclosure, the Producing Party designates any such
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             - 10 -                CASE NO. 2:14-CV-01855-GW (AJW)
1    document as within the attorney-client privilege or work product immunity or any
2    other applicable privilege or immunity and requests in writing the return or
3    destruction of such documents and provides the factual basis for the assertion of
4    privilege or immunity; and (b) the Producing Party took reasonable steps to prevent
5    disclosure of such document(s). When a Producing Party gives notice, including
6    pursuant to subpart (a) of this section 11.1, that certain inadvertently produced
7    material is subject to a claim of privilege or other protection, the obligations of the
8    Receiving Parties and Producing Party are those set forth in Federal Rule of Civil
9    Procedure 26(b)(5)(B). A Receiving Party that wishes to challenge the Producing
10   Party’s claim, pursuant to Rule 26(b)(5)(B), must provide notice of such challenge
11   to the Producing Party within ten calendar days of receiving notice of the claim
12   from the Producing Party pursuant to this paragraph. If such a challenge is timely
13   noticed, the parties shall first meet and confer to attempt to resolve the challenge. If
14   they are unable to resolve the challenge through meet and confer, the information
15   shall promptly be presented to the Court, under seal, for a determination pursuant to
16   Rule 26(b)(5)(B). If the Receiving Party does not notice a challenge within the ten
17   calendar day time frame stated herein, the Receiving Party shall return or destroy
18   the document(s) at issue within seven calendar days of the deadline for noticing the
19   challenge. If a challenge is timely noticed but withdrawn following meet and
20   confer, or if the challenge is resolved by the Court in favor of the Producing Party,
21   the Receiving Party shall return or destroy the document(s) at issue within seven
22   calendar days of such event. This provision is not intended to modify whatever
23   procedure may be established in an e-discovery order that provides for production
24   without prior privilege review, nor is intended to restrict the parties from entering
25   into agreements in the future with respect to the production of privileged materials.
26   12.   MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the court in the future.
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              - 11 -               CASE NO. 2:14-CV-01855-GW (AJW)
1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in
4    this Stipulated Protective Order. Similarly, no Party waives any right to object on
5    any ground to use in evidence of any of the material covered by this Protective
6    Order.
7          12.3 Filing Protected Material. Except as otherwise provided in this Order
8    or otherwise ordered by the Court, any Party wishing to file any Protected Material
9    must either (1) obtain written permission from the Producing Party to file such
10   material in the public record, or (2) move the Court for leave to file the Protected
11   Material under seal pursuant to Local Rule 79-5. Unless and until the Court has
12   ruled on such a motion, a Receiving Party may not file any Protected Material in
13   the public record. Nothing herein shall preclude any party from filing a redacted
14   version of such a pleading, brief, exhibit or other document in the public record that
15   omits the Protected Material.
16   13.   FINAL DISPOSITION
17         Within 60 days after the final disposition of this action, as defined in
18   paragraph 4, each Receiving Party must return all Protected Material to the
19   Producing Party or destroy such material. As used in this subdivision, “all Protected
20   Material” includes all copies, abstracts, compilations, summaries, and any other
21   format reproducing or capturing any of the Protected Material. Whether the
22   Protected Material is returned or destroyed, the Receiving Party must submit a
23   written certification to the Producing Party (and, if not the same person or entity, to
24   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
25   appropriate) all the Protected Material that was returned or destroyed and (2)
26   affirms that the Receiving Party has not retained any copies, abstracts,
27   compilations, summaries or any other format reproducing or capturing any of the
28   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             - 12 -                CASE NO. 2:14-CV-01855-GW (AJW)
1    archival copy of all pleadings, motion papers, trial, deposition, and hearing
2    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
3    reports, attorney work product, and consultant and expert work product, even if
4    such materials contain Protected Material. Any such archival copies that contain or
5    constitute Protected Material remain subject to this Protective Order as set forth in
6    Section 4 (DURATION).
7
8    PURSUANT TO STIPULATION, IT IS SO ORDERED.
9
10
11   DATED: January 15, 2019                   ________________________________
                                               GEORGE H. WU,
12                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             - 13 -               CASE NO. 2:14-CV-01855-GW (AJW)
1                                          EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    in the case of Lusnak v. Bank of America, N.A., Case No. 2:14-cv-01855-GW
8    (AJW). I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18
19   Date: ______________________________________
20   City and State where sworn and signed: _________________________________
21
22   Printed name: _______________________________
23
24   Signature: __________________________________
25
26
27
28
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             - 14 -                CASE NO. 2:14-CV-01855-GW (AJW)
